Citation Nr: 0802461	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-38 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an effective date earlier than July 18, 2003, 
for the award of a 100 percent disability evaluation for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from January 1966 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 11, 2003, rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran applied for service connection for PTSD on March 
19, 2003.  In the June 2003 rating decision it was granted as 
of the application date, with a 50 percent disability rating.  
On July 18, 2003, the RO received a letter from the veteran's 
psychologist at the Vet Center discussing the veteran's PTSD.  
July 2003 and August 2003 rating decisions continued the 50 
percent evaluation.  On August 12, 2003, the veteran 
requested that the June 2003 rating decision be reconsidered.  
The RO did not consider this to be a Notice of Disagreement 
(NOD), and therefore the appeal process was not initiated.  
The veteran submitted an NOD as to the 50 percent PTSD rating 
on June 14, 2004.  In February 2005 the RO granted a 100 
percent rating for PTSD, effective from July 18, 2003.  The 
veteran submitted an NOD as to the effective date of the 100 
percent rating in May 2005, and that is the issue currently 
on appeal.  In a statement submitted with the veteran's 
November 2005 Form 9, his representative argued that the 
veteran should be granted a 100 percent evaluation from 
January 31, 2003. 


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was filed on March 19, 2003, and he has continuously 
prosecuted this claim since that time.

2.  The evidence of record is in relative equipoise as to 
whether the veteran met the rating criteria for a 100 percent 
evaluation for service-connected PTSD as of March 19, 2003, 
the earliest proper date for the grant of service connection.

CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the effective 
date for the award of the 100 percent disability evaluation 
for service-connected PTSD is March 19, 2003.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.151, 3.159, 3.400, 4.1, 4.2, 4.7, 
Diagnostic Code (DC) 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In April 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the VCAA letter provided 
to the veteran complied with requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Subsequently, the March 2003 and February 
2005 rating decisions and October 2005 SOC explained the 
basis for the RO's action and provided him with additional 
60-day periods to submit more evidence.  It appears that 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  The veteran has been provided the criteria for 
rating PTSD and an opportunity to submit additional evidence, 
has had the assistance of counsel, and, as will be discussed 
below, service connection with a 100 percent rating is being 
granted from the date of the initial application.

Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations

A claim by a veteran for compensation may be considered to be 
a claim for pension, and a claim by a veteran for pension may 
be considered to be a claim for compensation.  38 C.F.R. 
§ 3.151 (2007).  

When a claim is denied as a result of an RO decision, failure 
to timely appeal within the prescribed one-year period 
renders the decision final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

An appeal consists of a timely filed Notice of Disagreement 
in writing, and, after an SOC has been furnished, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105(a) (2007); 38 
C.F.R. § 20.200 (2007).  The NOD must be submitted within one 
year of issuance of the rating action being appealed.  38 
C.F.R. § 20.302 (2007).  The law requires that a 
communication from a claimant contain certain information to 
constitute an NOD.  Specifically, an NOD is defined as a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination of an agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.

Following the receipt of an NOD, the agency of original 
jurisdiction (the RO) is obligated to undertake any indicated 
development or review, and if that does not resolve the 
disagreement, by either a grant or a withdrawal of the 
disagreement, it "shall prepare a statement of the case."  
38 U.S.C.A. § 7105(d).  It then becomes the responsibility of 
the claimant to complete the steps necessary to perfect an 
appeal, if that is his or her desire, by timely filing a 
"substantive appeal."  38 U.S.C.A. § 7105(a).  No special 
wording is required for a notice of disagreement, but it must 
be in terms which can be reasonably construed as disagreement 
with the determination and a desire for appellate review.  38 
C.F.R. § 20.201.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based upon an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

The veteran's PTSD has been evaluated by the RO as 50 percent 
disabling from March 19, 2003, and 100 percent disabling from 
July 18, 2003, pursuant to the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.

Diagnostic Code (DC) 9411 provides for the following 
pertinent evaluations:

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
and inability to establish and maintain effective 
relationships;

100 percent for total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  A GAF score of 41 to 50 is defined as denoting 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).


III.  Factual Background and Analysis

The veteran applied for non-service-connected disability 
pension benefits on January 31, 2003.  The letter that was 
submitted with the application by his then representative 
stated that the enclosed forms, VA Form 21-22, appointment of 
representative, and VA Form 21-0517-1, Improved Pension, 
Eligibility Verification Report (Veteran With Children), were 
to establish entitlement to pension benefits.  

VA's regulation at 38 C.F.R. § 3.151 provides that a claim 
for pension benefits may also be considered a claim for 
compensation benefits.  The word "may" signifies that the 
Secretary is instructed to exercise his discretion under the 
regulation in accordance with the contents of the application 
and the evidence in support of it.  See Stewart v. Brown, 10 
Vet. App. 15, 18 (1997).

The Board notes that the instant case is distinguishable from 
Isenhart v. Derwinski, 3 Vet. App. 177 (1992) (holding that a 
claim for dependency and indemnity compensation (DIC) 
benefits constitutes a claim for death pension) because that 
case involved the interpretation of an entirely different 
regulation than 38 C.F.R. § 3.151(a).  The Isenhart case 
involved the interpretation of 38 C.F.R. § 3.152(b)(2), a 
regulation relating to claims for death benefits, not 
disability compensation.  In contrast to 38 C.F.R. 
§ 3.151(a), the language in 38 C.F.R. § 3.152(b)(2) that was 
addressed in Isenhart is not discretionary but mandatory:  
"A claim by a parent for compensation or dependency and 
indemnity compensation will also be considered to be a claim 
for accrued benefits."  38 C.F.R. § 3.152(b)(2).  This 
mandatory language is absent from 38 C.F.R. § 3.151(a).  
Stewart v. Brown, 10 Vet. App. 15, 18 (1997).

With further regard to the pension application received by 
the RO on January 31, 2003, every section completed by the 
veteran on that Form 21-0517-1 is consistent with a claim for 
pension benefits only, and although VA "may" under 
38 C.F.R. § 3.151 interpret it as also raising a claim for 
compensation benefits, nothing on the form suggests an intent 
to raise such a claim on the part of the veteran.  
Furthermore, nothing in that document suggests a possible 
entitlement to compensation benefits at that time.

In a statement submitted with his November 2005 Form 9, the 
veteran, with the assistance of his attorney, contends that 
the effective date of his 100 percent rating for PTSD should 
be January 31, 2003, the date he was found to be entitled to 
a permanent and total rating for pension purposes in the July 
2003 rating decision.

Certainly, the Board understands that all claimants cannot be 
presumed to know the law and plead claims based on legal 
elements.  However, there is no hint whatsoever in the 
veteran's January 2003 application to suggest that he in any 
way contemplated that he was applying for anything other than 
pension benefits.  In light of the above, the Board finds 
that the veteran is not eligible for service connection for 
PTSD effective from January 31, 2003.  It therefore follows 
that he could not be eligible for a 100 percent disability 
evaluation for PTSD as of that date.

As discussed above, in June 2003 the RO granted the veteran a 
50 percent rating for PTSD effective March 19, 2003, the date 
of his claim.  In August 2003 the veteran wrote in a signed 
statement to the RO, "Reference DVA Rating Decision Dated 
6/11/03, please reconsider your decision regarding my PTSD."  
He also enclosed letters from the Vet Center, family, and 
friends about his PTSD.  The RO did not accept that filing as 
an NOD.  VA policy is to liberally interpret communications 
from a claimant in the claimant's favor.  The statement can 
be reasonably interpreted as a request for appellant review, 
and by submitting additional evidence the veteran was 
assisting with further development of his claim.  In 
addition, by asking that the decision be reconsidered, the 
veteran was expressing dissatisfaction with it.  The Board 
therefore finds that the veteran's statement satisfied the 
requirements of 38 C.F.R. § 20.201 for an NOD.  See also 
Beyrle v. Brown, 9 Vet. App. 24, 27 (1996).  The veteran 
submitted it within a year of notice as to the rating 
decision, and therefore it was timely to initiate an appeal.  
See 38 C.F.R. § 20.302(a).

Since the veteran's August 2003 statement was an NOD, the 
June 2003 rating action has not become final.  Therefore, the 
veteran's appeal derives from the original claim for service-
connected disability compensation (VA Form 21-526) filed on 
March 19, 2003, and that is the earliest date he could be 
rated at 100 percent for PTSD.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  

After a careful review of the evidence of record, the Board 
finds that, with consideration of the doctrine of resolving 
reasonable doubt in favor of the veteran, an effective date 
of March 19, 2003, for the award of the 100 percent 
disability evaluation for PTSD is justified.

We believe the evidence of record is in approximate balance 
as to whether the veteran's PTSD has been manifested by the 
degree and severity of symptoms commensurate with a 100 
percent evaluation since March 19, 2003.  K.M., Psy.D., of 
the Vet Center examined and diagnosed the veteran with PTSD 
on April 18, 2003.  Dr. M noted that the veteran had a long 
history of interpersonal problems that affected his 
relationships, and that he had been divorced three times.  
The veteran had severe anxiety and sleep problems, was 
extremely limited in his social functioning, and heard voices 
during the night that he could not understand.  In addition, 
the veteran frequently obsessed on the bodies and death that 
he had witnessed in combat, and recounted numerous instances 
of encounters with dead Americans and Vietnamese.  Dr. M 
opined that the veteran will never fully recover from the 
trauma he suffered in Vietnam, that his current impairment 
will not improve, and that he is totally and permanently 
disabled.

The veteran had a VA compensation and pension examination 
later in April 2003, at which he said he lived alone and had 
little contact with people.  He reported hearing distant 
voices for several years, memory lapses, anger, trouble 
sleeping, and difficulty concentrating.  The examiner opined 
that the veteran had avoidant behavior and chronic, severe 
impairment in social functioning.  He diagnosed the veteran 
with PTSD and assigned a GAF score of 50.  The examiner also 
noted that the veteran had not had any remission from his 
psychological symptoms.

K.U., a friend of the veteran, wrote in April 2003, that the 
veteran has volatile rage and that he does things such as 
slam on his brakes while driving if he feels someone is 
tailgating him.  She also wrote that he sometimes has to be 
escorted out of public places by security or management 
because of his anger.  D.B., a former wife of the veteran, 
wrote in May 2003 that he was a changed person upon returning 
from Vietnam.  If she startled the veteran, his immediate 
response was to grab her throat or to take a defensive 
posture.  After filing for divorce, Ms. B kept her 
whereabouts secret from the veteran because she feared for 
their children's safety as well as her own.

At a June 2003 VA therapy session, the social worker noted 
that the veteran met the criteria for PTSD and that he had 
intrusive thoughts, nightmares, and avoidant behavior.  The 
veteran said that he put a big wall around his property and 
that he hated coming into town.  The social worker also noted 
that the veteran displayed a semi-depressed affect without 
suicidal or homicidal ideation.

A friend who has known the veteran for approximately 40 years 
wrote in August 2003 that the veteran has isolated himself 
from his children, friends, and any type of employment.  
L.T., the veteran's sister, wrote in August 2003 that the 
veteran suffered from paranoia, aggressive behavior, and a 
temper that flairs uncontrollably.  In addition, he isolates 
himself from society.  S.C., the veteran's younger sister, 
wrote in August 2003 that when the veteran returned from 
Vietnam his temper was so short that the slightest problem 
would become a confrontation.  She noted that before going to 
Vietnam the veteran was fun, laughed, and had a sparkle in 
his eyes.  Ms. C wrote that the veteran's marriages ended in 
anger and that he could only deal with living in seclusion.

The symptoms of a 100 percent evaluation that the veteran 
exhibited included persistent hallucinations, grossly 
inappropriate behavior, and persistent danger of hurting 
himself or others.  Although the veteran was not diagnosed 
with PTSD until April 18, 2003, the treatment records and lay 
accounts discussed above, in the view of the Board, raise a 
reasonable doubt that the veteran's PTSD was manifested by 
the degree of severity of a 100 percent evaluation from March 
19, 2003, the date on which he filed his claim for service 
connection.

In conclusion, it is found after weighing all the evidence of 
record and resolving all doubt in the veteran's favor that 
the evidence supports the claim for an earlier effective date 
for a 100 percent evaluation for his service-connected PTSD.

ORDER

Entitlement to an effective date of March 19, 2003, for the 
award of a 100 percent disability evaluation for service-
connected PTSD is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


